IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-65,057-01, WR-057-02


EX PARTE WILLIAM ETHRIDGE HILL, JR.





HABEAS CORPUS APPLICATIONS
FROM TRAVIS COUNTY 

IN THE 331ST DISTRICT COURT


 Per curiam


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967).  Applicant was convicted of the offenses
of arson and murder, and sentenced to imprisonment for twenty-two years. 
	On July 12, 2006, the trial court entered an order vacating and withdrawing its findings of
fact, recommendations, and order to transmit the habeas records to this Court.  The trial court stated
its intention to begin consideration of Applicant's claims afresh.  We therefore remand these
applications to the 331st Judicial District Court of Travis County to allow the trial judge to enter new
findings of fact and conclusions of law.
	The District Clerk of Travis County is ordered to forward this application to this Court after
the judge of the 331sth Judicial District Court enters  findings of fact and conclusions of law.
 IT IS SO ORDERED THIS THE 13th  DAY OF September, 2006.
DO NOT PUBLISH